Title: To George Washington from Major General William Heath, 4 May 1778
From: Heath, William
To: Washington, George


                    
                        Dear General,
                        Head Quarters Boston May 4th 1778.
                    
                    I this day forward from this place to the Treasury at York Town 127,334 ⅓ Dollars in Specie under the care of John Adams Esqr. who will have the honor to deliver this. The Money is loaded on three Waggons, the Boxes marked, Musket Cartridges, and covered with upward of 5000 Canteens for the purpose of deception. The Escort is commanded by Captain Hutchins of the State of New Hampshire; his detachment consists of between 80 and 100 Men of the Hampshire Troops who have principally been at home on furlough and to cure their wounds; I have directed Captain Hutchins to call upon General McDougall at Fish Kill and ask his direction for the most safe and expeditious rout through the Jersies; and I would request that your Excellency, if you think there is any danger, would send such additional Escort to the most dangerous passes as you may think proper; not being acquainted where the greatest danger would be, Capt. Hutchins has orders to escort the money to York Town unless he should receive your orders to the contrary. I therefore beg leave to submit to your Excellency the reinforcing or dismissing the Escort when and where you may think best; and that the Canteens may be ordered to be unloaded at such place as may be most convenient if the Waggons do not pass the Army on their way to York Town.
                    I beg leave to congratulate your Excellency on the safe arrival of Two Ships from France, one at Portsmouth, the other at Cape Ann, loaded  with Cloathing both made up and in the piece, and many other Articles of Stores. These are part of the Fleet ordered out on account of the United States.
                    I do myself the honor to send you Two pounds of the best Wax and a few Quills—hope you have found the other in this.
                    Agreeable to your instructions of the 14th March enclosing a letter from the Board of War of the 14th February, I remonstrated to Major General Massey Commanding Officer at Halifax, on the unjustifiable treatment of Mr Heister; I have received a most haughty and insolent answer; I take the liberty to enclose copy of my Letter with his answer. I also enclose paragraph of a letter which I received from Captain Willoe, late Aid-de-Camp to General Reidesel who went to Halifax in the flag, by whom I wrote to General Massey and to whom I mentioned the matter when here. Mr Heister obtained his flag from the Council, not from me. If your Excellency has any further instructions on this matter, I shall, on sight, obey them.
                    Enclosed is also a request from an Ensign Jones for leave to resign his Commission which I could wish might be accepted. I have the honor to be With great respect Your Excellency’s Most Obedt Servt
                    
                        W. Heath
                    
                    
                        P.S. I am just now certified that General Massey is in the Department under the Command of General Howe.
                        W.H.
                    
                